Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0017], “extends in a flat plan” should read “extends in a flat plane”. 
In paragraph [0026], “the motor 32” should read “the motor 30” or “the motor shaft 32”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pattok et al. (US 20180106693 A1), hereinafter Pattok.
Regarding claim 1, Pattok teaches a motor assembly for an electric power steering
system 10 (FIG. 1), comprising:
a motor 24 configured to rotate a motor shaft to apply a drive torque to an output shaft 36 of a steering column 30 (FIGS. 1 and 2, pg. 2, ¶ [0032]);
a circuit card assembly 28 including a torque and angle sensor 132 disposed upon a printed circuit board 130 and configured to measure a differential angle between rotational positions of the output shaft and an input shaft 34 (FIGS. 4 and 5, pg. 3, ¶ [0050], pg. 4, [0056] and [0057]);
and wherein the printed circuit board of the circuit card assembly is disposed perpendicular to a rotational axis of the steering column (FIGS. 2 and 3).
Regarding claim 3, Pattok teaches the motor assembly of claim 1, further comprising a motor position sensor 96 in communication with the circuit card assembly and configured to measure a rotational position of the motor shaft (FIG. 1, pg. 3, ¶ [0047]).
Regarding claim 4, Pattok teaches the motor assembly of claim 3, wherein the motor position sensor is spaced apart from the circuit card assembly and connected thereto by a flexible conductor (FIG. 1, pg. 3, ¶ [0047]).
Regarding claim 5, Pattok teaches the motor assembly of claim 3, wherein the motor shaft is coupled to a worm shaft having a worm disposed helically thereabout (FIG. 1, pg. 2, ¶ [0039] and [0040]; examiner’s note: while no part number is given to the worm shaft taught by Pattok, disclosure of worm gear 60 being driven by electric motor 24 teaches a worm shaft being coupled to the motor shaft, as a worm shaft driving a worm gear is inherent to all worm gears), with the motor shaft extending between the motor position sensor and the worm shaft (pg. 3, ¶ [0047]; examiner’s note: ¶ [0047] teaches "In at least one embodiment, the motor sense board 96 may be side mounted to the electric motor 24" which would result in the motor shaft extending between the motor position sensor and the worm shaft).
Regarding claim 6, Pattok teaches the motor assembly of claim 3, wherein the motor shaft is coupled to a worm shaft having a worm disposed helically thereabout (FIG. 1, pg. 2, ¶ [0039] and [0040]), with the worm shaft extending between the motor shaft and the motor position sensor (FIG. 1, pg. 3, ¶ [0047]).
Regarding claim 7, Pattok teaches the motor assembly of claim 1, further comprising:
a worm shaft coupled to rotate with the motor shaft, the worm shaft having a worm disposed helically thereabout for driving a worm gear 60 coupled to the output shaft (FIG. 1, pg. 2, ¶ [0039] and [0040]);
and an enclosure 20, 22 containing the circuit card assembly and the worm shaft and the worm gear (FIGS. 1 and 3, pg. 2, ¶ [0032], [0038] and [0039]).
Regarding claim 8, Pattok teaches the motor assembly of claim 1, wherein the motor is a brushless type motor (pg. 1, ¶ [0002]; examiner’s note: permanent magnet synchronous machine motors are brushless type motors).
Regarding claim 9, Pattok teaches a motor assembly for an electric power steering system 10 (FIG. 1) comprising:
a motor 24 configured to rotate a motor shaft to apply a drive torque to an output shaft 36 of a steering column 30 (FIGS. 1 and 2, pg. 2, ¶ [0032]);
an enclosure 20, 22 coupled to the motor and containing a circuit card assembly 28 (FIG. 3, pg. 2, ¶ [0032]), the circuit card assembly including a torque and angle sensor 132 disposed upon a printed circuit board 130 and configured to measure a differential angle between rotational positions of the output shaft and an input shaft (FIGS. 4 and 5, pg. 3, ¶ [0050], pg. 4, [0056] and [0057])
 a worm shaft coupled to rotate with the motor shaft, the worm shaft having a worm disposed helically thereabout for driving a worm gear 60 coupled to the output shaft (FIG. 1, pg. 2, ¶ [0039] and [0040]; examiner’s note: while no part number is given to the worm shaft taught by Pattok, disclosure of worm gear 60 being driven by electric motor 24 teaches a worm shaft being coupled to the motor shaft, as a worm shaft driving a worm gear is inherent to all worm gears);
and wherein the worm shaft and the worm gear are each disposed within the enclosure (FIG. 1, pg. 2, ¶ [0038] and [0039]).
Regarding claim 10, Pattok teaches the motor assembly of claim 9, wherein the printed circuit board of the circuit card assembly is disposed perpendicular to a rotational axis of the steering column (FIGS. 2 and 3).
Regarding claim 12, Pattok teaches the motor assembly of claim 9, further comprising a motor position sensor 96 in communication with the circuit card assembly and configured to measure a rotational position of the motor shaft (FIG. 1, pg. 3, ¶ [0047]).
Regarding claim 13, Pattok teaches the motor assembly of claim 12, wherein the motor position sensor is spaced apart from the circuit card assembly and connected thereto by a flexible conductor (FIG. 1, pg. 3, ¶ [0047]).
Regarding claim 14, Pattok teaches the motor assembly of claim 12, wherein the motor shaft extends between the motor position sensor and the worm shaft (pg. 3, ¶ [0047]; examiner’s note: ¶ [0047] teaches "In at least one embodiment, the motor sense board 96 may be side mounted to the electric motor 24" which would result in the motor shaft extending between the motor position sensor and the worm shaft).
Regarding claim 15, Pattok teaches the motor assembly of claim 12, wherein the worm shaft extends between the motor shaft and the motor position sensor (FIG. 1, pg. 3, ¶ [0047]).
Regarding claim 16, Pattok teaches the motor assembly of claim 9, wherein the motor is a brushless type motor (pg. 1, ¶ [0002]; examiner’s note: permanent magnet synchronous machine motors are brushless type motors).
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fujii et al. (DE 102005007357 A1), hereinafter Fujii.
Regarding claim 17, Fujii teaches a motor assembly for an electric power steering system 300, 400 (FIGS. 8 and 10) comprising:
a motor 20 configured to rotate a motor shaft 12 to apply a drive torque to an output shaft 2 of a steering column (FIGS. 1 and 2, pg. 2, ¶ [0009], "According to a first aspect of the present invention, there is provided an electric power steering apparatus comprising: a worm wheel mounted on a steering shaft to rotate therewith; a brushless electric motor having an output shaft, wherein the motor can generate a current for assisting in rotating the steering shaft when energized");
a circuit card assembly including a torque and angle sensor 49, 51 disposed upon a printed circuit board 4 and configured to measure a differential angle between rotational positions of the output shaft and an input shaft 1 (FIGS. 10-12, pg. 9, ¶ [0101] – [0102], "In this fourth embodiment 400 becomes an optical torque sensor 49 used. As shown, the optical torque sensor 49 an infrared emitting element 50 attached to an inner upper surface of the torque sensor housing 8th attached, an infrared receiving element 51 that on the upper surface of the control system carrier 4 is attached, a first disc element 52 at the input shaft 1 is fixed to rotate with, and a second writing element 53 on, that at the gear shaft 2 is attached to rotate with it. Each first and second disc element 52 and 53 comes with a plurality of slots 52a or 53a formed, which are arranged circumferentially at uniform, spaced intervals. As shown, the first and second disc members become 52 and 53 between the infrared emitting element 50 and the infrared-receiving element 51 arranged.
After turning the input shaft 1 Due to the rotation of the steering wheel (not shown), there is a delay in rotating the gear shaft 2 as a result of the operation of the loose serration 15a What a torsion of the torsion bar 3 causes. The degree of twisting is determined by comparing the frequency of the ON state where one of the infrared emitting element 50 emitted infrared beam through the infrared-receiving element 51 after passing through the in-line slots of the first and second disk elements 52 and 53 has gone through, and the frequency of the OFF state determines, at which of the infrared emission element 50 emitted infrared ray not the infrared-receiving element 51 due to misalignment of the slots of the first and second disc members 52 and 53 reached. As mentioned hereinabove, by processing the determined torsion of the torsion bar 3 a torque that is actually on the gear shaft 2 from the entrance wave 1 should be applied, calculated by the control unit.");
the circuit card assembly also including a position sensor 18 disposed upon the printed circuit board and configured to measure a rotational position of the motor shaft (FIGS. 8 and 10, pg. 5, ¶ [0046] - [0047], "At a lower end surface of the control system carrier 4 becomes a rotation angle sensor 18 attached, one. Angle of rotation of the brushless motor 20 determined. Preferably, the rotation angle sensor 18 an MR element (magnetic resistance effect). The rotation angle sensor 18 is above the worm gear 10 positioned with an output shaft 12 of the brushless motor 20 is one piece. The use of the MR elements results in a compact construction of the rotation angle sensor 18 cause.
The above-mentioned electrical circuit on the control system carrier 4 comprises a microcomputer comprising a central processing unit (CPU), random access memory (RAM), read only memory (ROM), and input and output interfaces. The electric circuit has various portions which are a power steering control section, a torque sensor signal processing section, a motor rotation speed detection section, a rotation angle sensor signal processing section, and a motor drive control section.").
Regarding claim 18, Fujii teaches the motor assembly of claim 17, further comprising a shaft position wheel 10, 12 configured to rotate with the motor shaft and to be sensed by the position sensor on the circuit card assembly (pg. 5, ¶ [0046], "At a lower end surface of the control system carrier 4 becomes a rotation angle sensor 18 attached, one. Angle of rotation of the brushless motor 20 determined. Preferably, the rotation angle sensor 18 an MR element (magnetic resistance effect). The rotation angle sensor 18 is above the worm gear 10 positioned with an output shaft 12 of the brushless motor 20 is one piece. The use of the MR elements results in a compact construction of the rotation angle sensor 18 cause.").
Regarding claim 19, Fujii teaches the motor assembly of claim 17, further comprising an enclosure 8, 13, 22 containing the circuit card assembly, the enclosure directly coupled to the motor (FIGS. 5, 8 and 10).
Regarding claim 20, Fujii teaches the motor assembly of claim 19, further comprising a worm shaft 11 coupled to rotate with the motor shaft 12 and having a worm disposed helically thereabout and engaging a worm gear 10 coupled to the output shaft 2; and wherein the worm shaft and the worm gear are disposed within the enclosure (FIG. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pattok in view of Strieter et al. (US 20190245411 A1), hereinafter Strieter.
Regarding claims 2 and 11, Pattok teaches all of the elements of the current invention as stated above except the circuit card assembly also including a handwheel angle sensor configured to measure an absolute angle of the input shaft.
Strieter teaches a circuit card assembly 130 also including a handwheel angle sensor 137 configured to measure an absolute angle of the input shaft (FIG. 1A, pg. 4, ¶ [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the handwheel angle sensor disposed upon the printed circuit board of Strieter with the electric power steering system of Pattok to allow for the absolute angular position of the handwheel to be obtained, as this position may be used to cause the handwheel to return to center following a steering input, and including this handwheel angle sensor on the same circuit card assembly would maintain the reduced footprint of the system. Furthermore, the addition of a handwheel angle sensor would result in a fallback level in case of a failure of the torque sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronnat et al. (US 9097559 B2) teaches an electric power steering system comprising an
absolute position magnetic sensor for measuring the angular position of a shaft passing through said sensor and comprising at least two systems for detecting the position of the shaft.
	Maehara (US 20110088488 A1) teaches an electric power steering system that comprises a torque sensor that detects the torque on a steering input shaft and a position sensor that detects a reference rotation position of the input shaft, both sensors being located on the same circuit board.
	Ernstson et al. (WO 2017072217 A1) teaches an electric power steering system comprising a torque sensor and steering angle sensor disposed on the same printed circuit board, and a motor rotor position sensor to detect the angular position of the motor shaft.
	Deshmukh et al. (WO 2014178084 A2) teaches an electric power steering system for farm and utility tractors comprising a torque sensor and electronic control unit integrated onto the same printed circuit board.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618